The petitioner, who had lived in her public housing apartment for 16 years, was charged with “Chronic Rent Delinquency” by the respondent New York City Housing Authority. At the hearing on the matter, the petitioner, who appeared pro se, effectively conceded that she had been delinquent in making certain rent payments. However, when the petitioner attempted to explain that she temporarily missed work while she arranged for the care of her grandchildren, of whom she now has custody, the Hearing Officer interrupted her and precluded her from explaining the reasons for her delinquency. By preventing the petitioner from offering mitigating evidence, the Hearing Officer deprived her of a fair administrative hearing (see, Matter of Simpson v Wolansky, 38 NY2d 391, 395-396; Matter of Summers v D’Elia, 95 AD2d 184, 188; Matter of Tufariello v Barry, 60 AD2d 813, 814). Moreover, the Hearing Officer violated the provisions of paragraph (6) (f) of the New York City Housing Authority Terminations of Ten*810ancy Procedures which expressly permit a tenant to introduce mitigating evidence. Bracken, J. P., Harwood, Lawrence and O’Brien, JJ., concur.